Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 1 of 14 Page ID
                                 #:5390




         EXHIBIT 7
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 2 of 14 Page ID
                                 #:5391


   1               THE VIDEOGRAPHER:        We are now on the

   2    record.    My name is David Kim.         I'm a videographer

   3    for Golkow Litigation Services.           Today's date is

   4    June 29th, 2021 and the time is 1:11 p.m. Pacific

   5    Time.

   6               This remote video deposition is being held

   7    in the matter of Risto V Screen Actors

   8    Guild-American Federation of Television and Radio

   9    Artists for the Superior Court -- or the U.S.

  10    District Court of the Central District of

  11    California.     The deponent is Julie Sandell Volume 2,

  12    all parties to this deposition are appearing

  13    remotely and have agreed to the witness being sworn

  14    in remotely.

  15               Due to the nature of remote reporting,

  16    please pause briefly before speaking to ensure all

  17    parties are heard completely.

  18               Will counsel please identify themselves.

  19               MR. BRANCOLINI:       This is Nico Brancolini of

  20    Kiesel Law on behalf of plaintiff and the class.

  21               MS. MCCONNELL:       Marianna McConnell from

  22    Kiesel Law.

  23               MR. LIFSCHITZ:       Daniel Lifschitz from

  24    Johnson & Johnson on behalf of plaintiff and the

  25    class.




                                                                           1
                                                                      Exhibit 7
                                                                      Page 93
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 3 of 14 Page ID
                                 #:5392
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 4 of 14 Page ID
                                 #:5393
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 5 of 14 Page ID
                                 #:5394
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 6 of 14 Page ID
                                 #:5395
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 7 of 14 Page ID
                                 #:5396
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 8 of 14 Page ID
                                 #:5397
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 9 of 14 Page ID
                                 #:5398
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 10 of 14 Page ID
                                  #:5399
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 11 of 14 Page ID
                                  #:5400
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 12 of 14 Page ID
                                  #:5401
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 13 of 14 Page ID
                                  #:5402
Case 2:18-cv-07241-CAS-PLA Document 141-7 Filed 07/02/21 Page 14 of 14 Page ID
                                  #:5403
